Case 1:20-cv-03569-JPC Document 94 Filed 12/02/20 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

AENERGY, S.A., and COMBINED CYCLE POWER

PLANT SOYO, S.A.,
Plaintiffs,
-v-
REPUBLIC OF ANGOLA; MINISTRY OF ENERGY Civil Action No.

AND WATER OF THE REPUBLIC OF ANGOLA; : 1:20-cv-03569-AJN
MINISTRY OF FINANCE OF THE REPUBLIC OF _ :
ANGOLA; EMPRESA PUBLICA DE PRODUCAO DE :
ELECTRICIDADE, EP; and EMPRESA NACIONAL
DE DISTRIBUICAO DE ELECTRICIDADE,

Angola Defendants,

-and-

GENERAL ELECTRIC COMPANY; GENERAL
ELECTRIC INTERNATIONAL, INC.; and GE
CAPITAL EFS FINANCING, INC.

GE Defendants.

SUPPLEMENT TO DECLARATION OF HENRIQUE ABECASIS IN SUPPORT
OF THE ANGOLA DEFENDANTS’ MOTION TO DISMISS [D.E. 59]

Henrique Abecasis declares under penalty of perjury, under the laws of the United States,
pursuant to 28 U.S.C. § 1746, that the following is true and correct:

I. I have reviewed the Plaintiffs’ Memorandum of Law in Opposition to Defendants’
Motion to Dismiss [D.E. 97].

2. I provide this Supplemental Declaration for the purpose of clarifying two
paragraphs of my Declaration in Support of the Angola Defendants’ Motion to Dismiss [D.E. 59]

(the “Declaration’’) and to supplement the statements therein as follows:
Case 1:20-cv-03569-JPC Document 94 Filed 12/02/20 Page 2 of 3

3. English is not my primary language.
4. Paragraph 20 of the Declaration states:

“Likewise, the Plaintiff has initiated a separate appeal of the termination of the
power plant contracts. A true and correct copy of a translation of that appeal is
attached as Exhibit 26. In that appeal, Aenergy complains that the termination of
the power plant contracts qualified as an unlawful act which must be annulled in
addition to requesting payment of compensation to Aenergy. See id., at [{ 239, 256-
257, 658-661 and petition (at the end).

See Declaration, { 20.
5. I wish to clarify paragraph 20 of the Declaration as follows:

Likewise, the Plaintiff has initiated a separate appeal of the termination of the
power plant contracts. A true and correct copy of a translation of that appeal is
attached as Exhibit 26. In that appeal, Aenergy alleged that MINEA harmed
Aenergy by terminating the power plant contracts, and that as a result MINEA has
the duty to pay compensation and indemnity to Aenergy. See id., at [| 239, 256-
257, 658-661 and petition (at the end). Although specifically mentioning its
purported right to compensation, Aenergy did not request payment of compensation
in the appeal.

6. Paragraph 21 of the Declaration states:

“Other than me, all of the individuals with knowledge of the underlying facts giving
rise to the judicial proceedings referenced in this declaration, as well as this New
York litigation, reside in Angola, and all of their documents are maintained in
Angola.”

See Declaration, { 21.
7. I wish to clarify paragraph 21 of the Declaration as follows:
Other than me, ail of the individuals related to the Angolan Defendants with
knowledge of the underlying facts giving rise to the judicial proceedings referenced
in this declaration, as well as this New York litigation, and all of their documents,

are located in Angola. Furthermore, all of the Angolan Plaintiffs’ documents should
normally be located in Angola and should be available in Angola as a matter of

Angolan law.
a
Case 1:20-cv-03569-JPC Document 94 Filed 12/02/20 Page 3 of 3

8. The Angolan Defendants have not executed any agreement with the GE Defendants
for completion of the work required by Plaintiffs under the 15 power plant contracts between
Plaintiffs and the Angolan Defendants.

9. I have reviewed Plaintiffs’ website — , a screenshot of which is

attached hereto as Exhibit A.

Executed on this 2nd day of December, 2020.

Lown

_—

 

Henrique Abecasis
